                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    DERRICK J. GREEN                                           CIVIL ACTION


    VERSUS                                                     NO: 18-8744


    UNITED PARCEL SERVICE, INC.                                SECTION: "A" (3)


                                ORDER AND REASONS

       The following motion is before the Court: Motion to Dismiss First

Supplemental and Amending Complaint, and Alternatively, Motion for

More Definite Statement (Rec. Doc. 29) filed by defendant, United Parcel Service,

Inc. (“UPS”). Plaintiff, Derrick J. Green, opposes the motion. The motion, noticed for

submission on March 20, 2019, is before the Court on the briefs without oral argument.

For the reasons that follow, the motion is GRANTED IN PART AND DENIED IN PART.

       I.     Background

       This suit arises under the Americans With Disabilities Act (“ADA”), Title VII

(race discrimination), and the Louisiana Employment Discrimination Law (“LEDL”). 1

       Plaintiff Derrick J. Green was employed by UPS as a mechanic since October

2005. (Rec. Doc. 3, Complaint ¶ 11). Green sustained an eye injury in 2013 that left him

permanently impaired. (Id.). Green alleges that because of this impairment he is a

disabled individual for purposes of the ADA. (Id. ¶ 12). Green alleges that he requested a




1 The Court granted UPS’s motion to dismiss the LEDL claim. (Rec. Doc. 21). The LEDL claim is
therefore no longer pending.

                                        Page 1 of 8
transfer to the day shift—a move that would have been a reasonable accommodation

that would have allowed him to continue to perform his job—but UPS denied that

request. (Id. ¶ 14). According to Green, UPS provided the same accommodation to a

white employee with a similar, nearly identical impairment. (Id. ¶ 11). Green alleges that

he was denied similar treatment on account of his race (black). (Id.).

       Green filed a charge of discrimination with the EEOC. The EEOC concluded that

Green did experience disparate treatment when compared with a white co-worker, and

that the reason for the disparate treatment appeared to be pretextual. (Rec. Doc. 3-1,

EEOC Determination). This suit followed.

       In response to the original complaint UPS filed a motion to dismiss contending

that Green failed to plead facts sufficient to support a claim under either the ADA or

Title VII. (Rec. Doc. 8). Alternatively, UPS asked the Court to order Green to more

specifically plead facts to support his causes of action. As to the LEDL claim, UPS

argued that it was prescribed.

       The Court granted in part and denied in part UPS’s motion. (Rec. Doc. 21). As to

the ADA failure to accommodate claim, the Court denied the motion to dismiss. As to

the LEDL claim, the Court dismissed it as prescribed. As to the ADA and Title VII

discrimination claims, the Court found those claims to be insufficiently pleaded and

ordered Plaintiff to file an amended complaint in order to pursue them. (Id.)

       Plaintiff filed a First Supplemental and Amending Complaint (“FSAC”) (Rec. Doc.

24).

       UPS now moves to dismiss the FSAC (or alternatively for a more definite

statement) arguing that like its predecessor it fails to state a claim for either ADA

                                        Page 2 of 8
discrimination (disability) or Title VII discrimination (race).

       II.     Discussion

       As the Court pointed out in its prior Order and Reasons, Green is attempting to

make claims under two distinct statutory schemes—the ADA and Title VII—statutory

schemes that do not overlap in terms of the “traits” that they protect. The sole trait that

concerns the ADA is disability. Meanwhile, the traits that Title VII deems protected are

race, color, religion, sex, and national origin. (Rec. Doc. 21, Order and Reasons at 3).

Although the crux of Green’s entire complaint is that he was denied an accommodation

for his disability due to race (a claim which he is eager to prove using comparator

evidence), the Court previously explained that the specter of race is superfluous insofar

as the ADA claim is concerned because the ADA does not redress racial discrimination.

In other words, the ADA is not concerned with any reason for disparate treatment

outside of the disability itself. Any claims based on race are cognizable only under Title

VII.2 (Id. at 4).

       The shortcoming that the Court identified with Green’s original complaint insofar

as the ADA disability discrimination (disparate treatment) and Title VII racial

discrimination claims were concerned is that both of these claims require an adverse



2 Racial discrimination is even less relevant to an ADA failure to accommodate claim which does
not require proof of discriminatory intent. With respect to a failure to accommodate claim, the
ADA expressly defines “discriminate” as including the failure to make a reasonable
accommodation for a qualified individual with a disability. See 42 U.S.C. § 12112(b)(5)(A). Thus,
a failure to accommodate claim does not involve proof that disabled persons are treated worse
than abled ones. Exby-Stolley v. Bd. of County Comm’rs, 906 F.3d 900, 909 (10th Cir. 2018); see
EEOC v. Chevron Phillips Chem. Co., 570 F.3d 606, 613-14 (5th Cir. 2009). Even less relevant to
the claim is whether races are treated disparately. Comparator evidence has no role whatsoever
in a failure to accommodate claim.


                                          Page 3 of 8
employment action, sometimes referred to as an adverse employment decision.3

Generally, adverse employment actions include only ultimate employment decisions

such as hiring, granting/denying leave, discharging, promoting or compensating.

McCoy v. City of Shreveport, 492 F.3d 551, 559 (5th Cir. 2007). The Court noted that

although Green mentioned termination in his opposition memorandum, it was not

alleged in the original complaint. (Rec. Doc. 21 at 4). The Court explained that its

research revealed no decision where the refusal to provide a reasonable accommodation

to a disability was found to rise to the level of an adverse employment action for

purposes of a Title VII race claim. (Id. at 4 n.3).

       In the FSAC the specific adverse employment decision that Green alleges is UPS’s

failure to transfer him to the “day shift,” a move that Green claims would have

accommodated his vision impairment and allowed him to return to his prior position.4

(FSAC ¶ 1). The Court is persuaded that for purposes of the ADA discrimination claim,

i.e., the claim that Green was treated less favorably than able-bodied persons because of


3 Both the ADA and Title VII require the plaintiff to allege and prove that he was subjected to an
adverse employment decision on account of a protected trait. EEOC v. LHC Grp., Inc., 773 F.3d
688, 697 (5th Cir. 2014) (citing Zenor v. El Paso Healthcare Sys., Ltd., 176 F.3d 847, 853 (5th
Cir. 1999) (ADA)); Stroy v. Gibson, 896 F.3d 693, 698 (5th Cir. 2018) (citing McCoy v. City of
Shreveport, 492 F.3d 551, 56 (5th Cir. 2007) (Title VII)).
        As the Court explained in its prior Order and Reasons, however, our circuit does not
require an adverse employment action as an element of an ADA failure to accommodate claim.
See Credeur v. Louisiana, 860 F.3d 785, 792 (5th Cir. 2017) (citing Neely v. PSEG Tex. Ltd., 735
F.3d 242, 247 (5th Cir. 2013)). Therefore, the ADA failure to accommodate claim was sufficiently
pleaded.
4 In paragraph 15 of the FSAC, Green alleges that UPS terminated him because of his race.
When UPS pointed out that the termination claim was not raised in the EEOC charge and
therefore not exhausted, Green explained that the word “terminated” was used in error in the
FSAC and that he had not been terminated. (Rec. Doc. 31, Opposition at 2). Green clarified in his
opposition that the specific adverse employment decision upon which his ADA (disparate
treatment) and Title VII race claims are based is UPS’s refusal to transfer him to the day shift.
(Id. at 3).

                                          Page 4 of 8
his disability, UPS’s refusal to accommodate Green by transferring him to the day shift

does not constitute an adverse employment action—an adverse employment action

being an essential element of that claim. The crucial difference (besides discriminatory

intent) between an ADA failure to accommodate claim and an ADA disparate treatment

discrimination claim is the element of adverse employment action. LHC Group, 773

F.3d at 703 n.6 (citing Windhauser v. Bd. of Supervisors, 360 Fed. Appx. 562, 565 (5th

Cir. 2010)). Meanwhile, Green’s ADA discrimination claim is that UPS failed to

accommodate him. In other words, Green’s ADA claims for failure to accommodate and

disability discrimination—claims which are legally distinct—are actually one in the

same.5 UPS’s motion to dismiss is therefore granted as to Green’s ADA discrimination

claim.

         Regarding the Title VII race discrimination claim, which also requires the

element of adverse employment action, the Court has once again searched for a federal

decision in any jurisdiction that addressed a claim that the refusal to provide a

reasonable accommodation to a disability constitutes an adverse employment action for

purposes of a Title VII race claim. In Hill v. Clayton County School District, 619 Fed.

Appx. 916 (11th Cir. 2015) (not published), the plaintiff claimed that her employer’s

failure to accommodate her disability constituted an adverse employment action for


5 The Court recognizes that Green’s ADA discrimination claim is that UPS failed to
accommodate him because of his race. But this allegation does not save the ADA discrimination
claim from dismissal. Again, the ADA concerns itself solely with disability discrimination not
racial animus. For this reason, even the comparator evidence that Green alludes to, i.e., that a
white employee with a similar eye condition was allowed to transfer to the day shift, is irrelevant
to the ADA discrimination claim. The comparator evidence pertinent to a circumstantial case of
disability discrimination involves comparisons between disabled and non-disabled employees.
Green, on the other hand, is attempting to compare himself to another disabled employee albeit
one of a different race.

                                           Page 5 of 8
purposes of a Title VII claim. The district court dismissed the claim on summary

judgment and the court of appeal affirmed after concluding that the plaintiff had

provided no evidence that being denied the specific accommodation requested in that

case (an air-conditioned bus) constituted an adverse employment action. Id. at 920.

       In Tarpley v. City Colleges of Chicago, 87 F. Supp. 3d 908 (N.D. Ill. 2015), the

court stated in dicta that a race discrimination claim under Title VII may be cognizable

where the adverse employment action is the employer’s failure to accommodate the

employee’s disability on the basis of race. Id. at 915 n.4. In support of that statement the

court cited another district court case, Matthews v. United States Steel Corp., 08-37,

2010 WL 2076814 (N.D. Ind. May 24, 2010). But the plaintiff in Matthews was

terminated from her employment so the case does not provide an example of a situation

where a failure to accommodate was held to be an adverse employment decision for

purposes of a Title VII claim.

       So again, the Court’s research has uncovered no decision where the refusal to

provide a reasonable accommodation to a disability was found to rise to the level of an

adverse employment action for purposes of a Title VII race claim. Of course in Hill,

supra, where such a claim was made, it failed on summary judgment not on the

pleadings.

       Generally for purposes of Title VII, denial of a particular work shift does not

constitute an adverse employment action. See Mylett v. City of Corpus Christi, 97 Fed.

Appx. 473, 476 (5th Cir. 2004) (not published) (citing Benningfield v. City of Houston,

157 F.3d 369, 377 (5th Cir. 1998)). And it is well-established that the denial of a purely

lateral transfer is not an adverse employment action redressible under Title VII.

                                        Page 6 of 8
Alvarado v. Tex. Rangers, 492 F.3d 605, 612 (5th Cir. 2007) (citing Burger v. Cent. Apt.

Mgt., Inc., 168 F.3d 875, 879 (5th Cir. 1999)). In order to be actionable as an adverse

employment action, the transfer denial would have to constitute, under all the

circumstances of the case, the denial of a promotion or perhaps a demotion. See id.;

McFall v. Gonzales, 143 Fed. Appx. 604, 608 (5th Cir. 2005) (not published) (citing

Davis v. Dallas Area Rapid Trans., 393 F.3d 309, 317 (5th Cir. 2004)). The analysis is

fact-intensive. See Thompson v. City of Waco, 764 F.3d 500 (5th Cir. 2014).

       Green alleges that due to his impairment he could not return to work at his prior

night position and in lieu of the transfer to the day shift he was offered a lesser paying

position. (FSAC ¶¶ 12, 18). Because Green could presumably retain his former (greater)

pay if he were transferred to the day-shift of his old position, the transfer that he seeks is

arguably not lateral in nature. Objectively, Green is worse off for having been denied the

accommodation to the day shift. The Court declines to determine in the posture of a

Rule 12(b)(6) motion that the transfer was strictly lateral in nature and therefore

incapable of constituting an adverse employment action. UPS’s motion to dismiss is

therefore denied as to Green’s Title VII race discrimination claim.

       In sum, UPS’s motion to dismiss is granted as to the ADA disability

discrimination claim and denied in all other respects. The case will go forward on

Green’s ADA failure to accommodate claim and his Title VII race discrimination claim.

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion to Dismiss First Supplemental and

Amending Complaint, and Alternatively, Motion for More Definite

Statement (Rec. Doc. 29) filed by defendant, United Parcel Service, Inc. is

                                        Page 7 of 8
GRANTED IN PART AND DENIED IN PART as explained above.

     March 28, 2019




                                     JAY C. ZAINEY
                               UNITED STATES DISTRICT JUDGE




                             Page 8 of 8
